Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00457-CV

                                  WORLD CAR NISSAN,
                                      Appellant

                                              v.

             ABE'S PAINT & BODY, INC., Abraham Rodriguez, and Chin Pac,
                                   Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-17777
                        Honorable Renée McElhaney, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees Abe’s Paint & Body, Inc., Abraham Rodriguez, and
Chin Pac recover their costs of this appeal from appellant World Car Nissan.

       SIGNED July 31, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice